Lumpkin, J.
1. It will not require a new trial that the presiding judge failed to charge the jury that they might consider the state of the feelings of the witnesses for the prosecution toward the accused;' there being no request to charge on that subject.
2. Considering the note of the presiding judge in connection with the grounds of the motion for a new trial, no error of law requiring a new trial was committed; and the evidence was sufficient to support the verdict. Judgment affirmed.

All the Justices concur.